Citation Nr: 9913017	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  94-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active service from September 1983 to 
November 1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which confirmed a 10 
percent rating evaluation for the veteran's service connected 
bilateral knee disability.  The veteran filed a timely notice 
of disagreement and perfected a substantive appeal.  This 
matter was previously before the Board in February 1998 
wherein the issues currently before the Board were Remanded 
for additional development.  By rating action dated in 
October 1998, the RO assigned a 10 percent evaluation for the 
veteran's patellofemoral pain syndrome of the left knee and 
assigned a noncompensable evaluation for the veteran's 
patellofemoral pain syndrome of the right knee.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased evaluation for the patellofemoral pain syndrome of 
each knee is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1997); Murphy, 
1 Vet.App. at 81.  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1997), the Board is obligated to assist the veteran in the 
development of his claim.

A review of the record reflects that a VA examination dated 
in July 1992 contains diagnosis of probable degenerative 
joint disease bilaterally was provided.

In the February 1998 Remand, the Board indicated that the 
veteran's representative had raised the issue of entitlement 
to service connection for arthritis of the knees on a 
secondary basis.  The Board found this issue to be 
inextricably intertwined with the issue of entitlement to an 
increased evaluation for the service connected patellofemoral 
pain syndrome, and requested that the RO adjudicated the 
issue.  See Harris v. Derwinski, 1 Vet.App. 180 (1991).  The 
Board further indicated that if service connection for 
arthritis was denied, the veteran was to be notified of that 
denial and of his appellate rights.  In an October 1998 
rating decision, the RO denied increased ratings for the 
bilateral patellofemoral syndrome and service connection for 
ulnar neuropathy of the left elbow.  In that decision, the 
veteran was informed that the recent VA examination showed no 
evidence of arthritis of the knees.  However, service 
connection for arthritis of the knees was not specifically 
listed as an issue nor did the accompanying letter to the 
veteran indicate specifically that the claim had been denied.  

The United States Court of Appeals for Veterans Claims 
(Court) specifically mandated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998). The Court has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance.  Id.

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any additional VA and 
private medical records pertaining to 
current treatment for the veteran's 
bilateral knee, to include any records 
from the Denver Occupational Aviation 
Medicine Clinic in Denver, Colorado. The 
RO should inform the veteran that he has 
the opportunity to submit any additional 
evidence and arguments in support of his 
claim. .  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

2.  Following any additional development 
deemed appropriate, the RO should 
formally adjudicate the issue of 
entitlement to service connection for 
arthritis of the knees on direct and 
secondary bases, to include consideration 
of Allen v. Brown, 7 Vet. Ap[p. 439 
(1995).  If the benefits sought are not 
granted, the veteran should be notified 
of that decision and of his appellate 
rights.

5.  Thereafter, if appropriate, the RO 
should readjudicate the issues in 
appellate status.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond, if deemed 
appropriate.  The case should thereafter be returned to the 
Board for further review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









